DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B corresponding with claims 1-13 in the reply filed on May 20, 2022 is acknowledged.  Claims 14-20, directed to unelected Invention II and Species A are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “longitudinal axes of the openings extend relatively parallel with one another at least partially through the preform” in lines 2-3.  It is unclear what is meant by this phrase.  Is the claim reciting that the openings extend at least partially through the preform?  If so, such a recitation is already made in claim 1 that “openings extend at least partway through a midsole” in combination with claim 7 which says “the midsole is a preform when cutting occurs”.  Another option is the claim is reciting the axes are relatively parallel with one another at least partially through the preform.  It is unclear how the axes would be able to be relatively parallel to one another “partially” through the preform.  While the claim states “at least partially” this means that perhaps in other areas of the openings the axes could be not parallel to one another.  It is unclear how the axes of the openings could change through the depth of the openings.  The examiner has interpreted this claim to mean that the axes of the openings are relatively parallel to one another. 
Claim 9 recites “adhering the inner surface of the midsole” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear what the difference between “the flat inner surface of the preform” and “the inner surface of the midsole” would be.  The examiner has interpreted these terms to mean the same thing: the flat inner surface of the preform.
Regarding claim 9, it is unclear if claim 9 intends to positively recite steps of forming an article of footwear, or if claim 9 attempts to recite merely an intended use recitation.  Claim 9 indirectly depends from claim 1 which states “a method of manufacturing a midsole for an article of footwear”.  Therefore, claim 9 is also a method for manufacturing a midsole, however claim 9 also recites steps that are independent of the formation of a midsole;  namely, “adhering the inner surface of the midsole to a bottom of a footwear upper and to sidewalls of the footwear upper during said thermoforming”.  It is therefore unclear what the intention of the claim is.  The examiner is interpreting this as not a recitation of intended use, but rather as positively recited steps to form an article of footwear.  If the Examiner’s interpretation is correct the examiner suggests amending claim 9 (and dependent claim 10) to recite a method of forming an article of footwear.  It is noted that this claim and dependent claim 10 are currently only rejected under 35 USC §112(b).  If the Applicant intends for the claims to only be a recitation of intended use, additional references will be applied. 
Claim 10 recites “adhering the inner surface of the midsole” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear what the different between “the flat inner surface of the preform” and “the inner surface of the midsole” would be.  The examiner has interpreted these terms to mean the same thing: the flat inner surface of the preform.
Regarding claim 10, it is unclear if claim 10 intends to positively recite steps of forming an article of footwear, or if claim 10 attempts to recite merely an intended use recitation.  Claim 10 indirectly depends from claim 1 which states “a method of manufacturing a midsole for an article of footwear”.  Therefore, claim 10 is also a method for manufacturing a midsole, however claim 10 also recites steps that are independent of the formation of a midsole such as “lasting the footwear upper”.  The examiner is interpreting this as not a recitation of intended use, but rather as positively recited steps to form and article of footwear. If the Examiner’s interpretation is correct the examiner suggests amending claim 10 to recite a method of forming an article of footwear.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalbert et al. (US 4513518) in view of Meeker (US 20100050913).
Regarding claim 1, Jalbert describes a method of manufacturing a midsole (upper layer 12) for an article of footwear (see Fig. 1) and the midsole including openings 18.
Jalbert, however, does not explicitly describe how these openings are made.  That is, Jalbert does not explicitly describe the method comprising: cutting a pattern of openings at least partway through a midsole with a cutting tool driven by an embroidery machine.
In related art for footwear apparel components, Meeker describes cutting a pattern of openings (perforations 44a, depressions 44b, patterns, para. 0023) at least partway through a midsole with a cutting tool (awl 10) driven by an embroidery machine (embroidery machine, para. 0023).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Jalbert to include the steps of Meeker in order to permit the user to customize the shapes, logos (para. 0047 describing that different default shapes can be utilized or other custom shapes could be utilized), and ventilation (para. 0003, see also Jalbert, col. 2, ll. 36-37) of the midsole.  
Regarding claim 2, the method of Jalbert as modified includes wherein the cutting tool is disposed in a needle drive of the embroidery machine (attached to reciprocating device 12, see Fig. 1, disposed in a “needle drive” inasmuch as claimed, Meeker).  
Regarding claim 3, the method of Jalbert as modified includes wherein the cutting tool is cone- shaped along a length of the cutting tool (see Fig. 2, para. 0027, frusto-conical, Meeker).  
Regarding claim 4, the method of Jalbert as modified includes wherein the cutting tool is a star shape at a cross-section taken perpendicular to a length of the cutting tool (star shaped at the edge 28, para. 0028, Meeker).  
Regarding claim 5, the method of Jalbert as modified includes wherein the openings extend only partway through the midsole (see Fig. 2, depression 44b, Meeker).
Regarding claim 6, the method of Jalbert as modified includes wherein the openings extend completely through the midsole from an inner surface of the midsole to an outer surface of the midsole (see Fig. 2, perforation 44a, Meeker).  
Regarding claim 13, the method of Jalbert as modified wherein the pattern of openings is a first pattern and the midsole is a first midsole (Meeker, various default patterns can be selected, para. 0047), and the method of manufacturing further comprising: programming the embroidery machine (via control system 80 and user input system 100, Meeker) to drive the cutting tool according to a second pattern different than the first pattern (Meeker describes various different patterns may be utilized, and thus at least two patterns can be formed, para. 0047); and cutting openings at least partway through a second midsole in the second pattern with the cutting tool driven by the embroidery machine (paras. 0045, 0046, 0047, users can customize and make different patterns, the same machine is utilized, see Fig. 5, Meeker).
Claims 1, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalbert et al. (US 4513518) (different interpretation) in view of Meeker (US 20100050913).
Regarding claim 1, Jalbert describes a method of manufacturing a midsole (innersole 10) for an article of footwear (see Fig. 1) and the midsole including openings 18.
Jalbert, however, does not explicitly describe how these openings are made.  That is, Jalbert does not explicitly describe the method comprising: cutting a pattern of openings at least partway through a midsole with a cutting tool driven by an embroidery machine.
In related art for footwear apparel components, Meeker describes cutting a pattern of openings (perforations 44a, depressions 44b, patterns, para. 0023) at least partway through a midsole with a cutting tool (awl 10) driven by an embroidery machine (embroidery machine, para. 0023).  The examiner proposes that the holes would be formed in the upper layer 12 per the process of Meeker before the layer 12 is applied to the lower layer 14.  This is supported by Jalbert which describes that the layer 12 is applied to the layer 14 and that the layer 12 gets its shape from the layer 14 (col. 2, ll. 38-39).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Jalbert to include the steps of Meeker in order to permit the user to customize the shapes, logos (para. 0047 describing that different default shapes can be utilized or other custom shapes could be utilized), and ventilation (para. 0003, see also Jalbert, col. 2, ll. 36-37) of the midsole.  
Regarding claim 7, the method of Jalbert as modified includes wherein the midsole (10, Jalbert) is a preform when said cutting occurs (as modified, the upper layer 12 is perforated using the method of Meeker, the layer 14 remains undisturbed), and the method further comprising: after said cutting, thermoforming the preform to a midsole final formed shape (layer 14 is a shape-forming layer for layer 12, col. 2, ll. 38-39, after the holes are included in layer 12 it is adhered to layer 14, the heated layer 14 and layer 12 are joined and thermoformed, col. 2, ll. 55-63).  
Regarding claim 8, the method of Jalbert as modified includes wherein the preform has a flat inner surface (see annotated Fig. 2, before being attached, the upper surface of layer 12 is flat) and a contoured outer surface (see annotated Fig. 1) and longitudinal axes (see annotated Fig. 2) of the openings extend relatively parallel with one another at least partially through the preform (prior to being formed by the forming layer 14, the opening would be at least “relatively” parallel to one another); and an inner surface (see annotated Fig. 2) of the midsole (10) is contoured in the midsole final formed shape and at least some of the longitudinal axes of the openings extend relatively nonparallel with one another and splay away from one another in the midsole final formed shape (see annotated Fig. 2).

    PNG
    media_image1.png
    877
    649
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited with embroidery machines that include cutting components, as well as articles of footwear or thermoforming techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732